
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.43

Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Asterisks denote omissions.

U.S. LICENSE AGREEMENT FOR LEVOCETIRIZINE


BETWEENUCB S.A., having its registered office at Allée de la Recherche, 60, 1070
Brussels, Belgium, acting in its own name and on behalf of its AFFILIATES,
hereinafter "UCB", on the one hand,

ANDSEPRACOR INC., having its registered office at 84 Waterford Drive,
Marlborough, MA 01752, USA, hereinafter "SEPRACOR", on the other hand,
(individually a Party and collectively the Parties)


WITNESSETH:


        WHEREAS, SEPRACOR owns patents relating to Levocetirizine;

        WHEREAS, UCB has expertise and resources in manufacturing, marketing,
distribution and management of pharmaceutical products (more particularly in the
field of respiratory diseases) and owns patents relating to Cetirizine and
Levocetirizine; and

        WHEREAS, UCB desires to obtain an exclusive license under SEPRACOR's
patents to manufacture, promote, distribute and sell pharmaceutical products
containing Levocetirizine subject to the terms and conditions herein set forth
and SEPRACOR is willing to grant said license.

        NOW, THEREFORE, IT HAS BEEN AGREED AS FOLLOWS:

ARTICLE 1—DEFINITIONS


        For purposes of this Agreement, initially capitalized terms used in this
Agreement, whether used in the singular or plural, shall have the following
meanings, unless the context clearly requires otherwise:

1.1"ACTIVE INGREDIENT" means the pharmaceutical compound (-) Cetirizine, also
known as Levocetirizine, or (-)
[2-[4-[(4-Chlorophenyl)phenylmethyl]-1-piperazinyl]ethoxy]a cetic acid,
including pharmaceutically acceptable salts and esters thereof. For the
avoidance of any doubt, the parties expressly agree that racemic Cetirizine is
not included within the definition of ACTIVE INGREDIENT.

1.2"AFFILIATE" shall mean, as to a party to this Agreement, any corporation or
non-corporate business entity which controls, is controlled by, or is under
common control with such party. A corporation or non-corporate business entity
shall be regarded as in control of another corporation if it owns, or directly
or indirectly controls, at least fifty (50%) percent of the voting stock of the
other corporation, or (a) in the absence of the ownership of at least fifty
(50%) percent of the voting stock of a corporation or (b) in the case of a
non-corporate business entity, or non-profit corporation, if it possesses,
directly or indirectly, the power to direct or cause the direction of the
management and policies of such corporation or non-corporate business entity, as
applicable.

1.3"CALENDAR QUARTER" shall mean a three (3) month period ending on March 31,
June 30, September 30, and December 31 of each year.

1.4"COMBINATION PRODUCT" means any PRODUCT containing ACTIVE INGREDIENT and a
leukotriene inhibitor and/or a decongestant.

1.5"MARKETING YEAR" means each calendar year during the term of this Agreement,
provided that the first MARKETING YEAR shall begin on the first day of the month
during which UCB first invoices PRODUCT in the TERRITORY and shall end on
December 31 of the same year, and the last MARKETING YEAR shall begin on the
last January 1 during the term of this Agreement and shall end upon its
expiration or termination.

--------------------------------------------------------------------------------



1.6"MARKET SALES" means the sales of PRODUCT invoiced to an independent third
party by UCB or by any of its sublicensees or AFFILIATE in the TERRITORY for all
therapeutic indications. For the avoidance of doubt, in the event that sales of
PRODUCT are invoiced by UCB to its AFFILIATES or sublicensees in the TERRITORY,
such sales shall not be included in the MARKET SALES; rather, MARKET SALES shall
include the invoiced sale by UCB AFFILIATES or sublicensee(s) to their
customers.

1.7"MONO-PRODUCT" means any PRODUCT containing the ACTIVE INGREDIENT as its sole
pharmaceutically active substance.

1.8"NET SALES" means the net value of MARKET SALES, being the gross amount minus
(i) customary trade, quantity and cash discounts, rebates and chargebacks
(including without limitation Medicaid rebates and product specific rebates to
pharmacy benefit managers, HMO's and other managed care and healthcare
organizations) actually allowed and taken (ii) allowance for credits actually
given to customers for rejected, or returned products, (iii) costs of freight
and insurance, if same are included in the gross amount invoiced and (iv) value
added tax, sales tax, excise taxes, duties or other governmental charges, if
same are included in the gross amount invoiced.

1.9"PRODUCT" means any pharmaceutical product containing the ACTIVE INGREDIENT
as an active substance. PRODUCT shall include MONO-PRODUCT and COMBINATION
PRODUCT.

1.10"SEPRACOR KNOW-HOW" shall mean information which (i) as of the effective
date hereof, is a trade secret in the sole possession of SEPRACOR, which relates
specifically to the manufacture, sale, distribution, registration, use or
testing of ACTIVE INGREDIENT or PRODUCT, or (ii) hereafter, during the term of
this Agreement, is developed or acquired or used by SEPRACOR as a trade secret
and which relates specifically to the manufacture, sale, distribution,
registration, use or testing of ACTIVE INGREDIENT or PRODUCT.

1.11"SEPRACOR PATENT(S)" means the patents and patent applications in the
TERRITORY listed in Schedules 1.11(a) SEPRACOR BASIC PATENT and 1.11(b) SEPRACOR
COMBINATION PATENTSattached hereto, together with continuations, continuations
in part, divisionals and reissues thereof in the TERRITORY, and any extensions
of the foregoing.

1.12"TERRITORY" means the United States (including Puerto Rico).


ARTICLE 2—OBJECT OF THE AGREEMENT


        2.1    Grant of license    Subject to the terms and conditions of this
Agreement, SEPRACOR hereby grants UCB, and UCB hereby accepts, (a) an exclusive
license, including the right to sublicense, within the TERRITORY, under SEPRACOR
PATENTS to manufacture, have manufactured, use, promote, co-promote, distribute,
offer for sale, sell or import PRODUCT in the TERRITORY, and (b) a nonexclusive
license in the TERRITORY, including the right to sublicense within the
TERRITORY, under SEPRACOR KNOW-HOW, to manufacture, have manufactured, use,
promote, distribute, offer for sale, sell or import PRODUCT.

        2.2    SEPRACOR KNOW-HOW    Promptly upon execution of this Agreement
and throughout the term hereof SEPRACOR shall disclose to UCB the SEPRACOR
KNOW-HOW. At UCB's request, SEPRACOR shall request in writing from third parties
towards which it may be bound by confidentiality obligations (if any) their
consent to the disclosure, by SEPRACOR to UCB and its sublicensees, if any, of
SEPRACOR KNOW-HOW.

        2.3    Trademark    UCB shall be free to select the trademark for the
sale and marketing of PRODUCT in the TERRITORY; no rights in such trademark
shall vest in or inure to the benefit of SEPRACOR.

2

--------------------------------------------------------------------------------




        2.4    PRODUCT Registration    

(a)UCB shall, in its sole discretion, and at its sole expense, use reasonable
efforts to obtain marketing approval from the U.S. Food and Drug Administration
("FDA") to sell and promote MONO-PRODUCT in the TERRITORY;

(b)UCB shall be responsible for conducting, to the extent UCB deems appropriate
and at UCB's sole expense, clinical trials with the ACTIVE INGREDIENT and
interacting with the FDA to obtain marketing registration for PRODUCT.

        2.5    Development Reports    UCB shall keep SEPRACOR generally advised
within forty-five (45) days of the end of the second and fourth CALENDAR
QUARTERS of each year, of the status of its development program for PRODUCT and
discussions with the FDA regarding the registration of the PRODUCT until such
time as UCB obtains marketing approval from the FDA for the MONO-PRODUCT. It is
understood that UCB will not be required to disclose detailed information or
confidential data to SEPRACOR relating to UCB's development programs or
discussion with the FDA or UCB's regulatory filings.


ARTICLE 3—ROYALTIES


        3.1    Calculation    

(a)In partial consideration for granting the license pursuant to Section 2.1 of
this Agreement, UCB shall pay to SEPRACOR a running royalty at the rate of
[**]percent ([**]%) of the total NET SALES of MONO-PRODUCT. Royalties under this
Section 3.1(a) shall be payable until the earlier of (i) such time as all of the
SEPRACOR PATENTS covering MONO-PRODUCT(S) and licensed hereunder expire, are
held invalid or unenforceable by a United States Federal District Court or by a
United States Court of Appeals (whichever comes first) in a decision
unappealable or not appealed in the time allowed for appeal, and/or (ii) such
time as MONO-PRODUCT is introduced in the Territory by a Third Party not
authorized by UCB. Thereafter, in the event that all MONO-PRODUCTS not
authorized by UCB are removed from the market as a consequence of enforcement of
SEPRACOR PATENTS, the royalty obligation of this Section 3.1(a) shall recommence
until such time as an unauthorized MONO-PRODUCT is once again introduced in the
Territory.

(b)In partial consideration for granting the license pursuant to Section 2.1 of
this Agreement, UCB shall pay to SEPRACOR, on a product-by-product basis, a
running royalty at the rate of [**]percent ([**]%) of the total NET SALES of
COMBINATION PRODUCT. Royalties under this Section 3.1(b) shall be payable on a
product-by-product basis until the earlier of (i) such time as all of the
SEPRACOR PATENTS covering such COMBINATION PRODUCT and licensed hereunder
expire, are held invalid or unenforceable by a United States Federal District
Court or by a United States Court of Appeals (whichever comes first) in a
decision unappealable or not appealed in the time allowed for appeal, and/or
(ii) such time as such COMBINATION PRODUCT is introduced in the TERRITORY by a
Third Party not authorized by UCB. Thereafter, in the event that such
COMBINATION PRODUCT not authorized by UCB is removed from the market as a
consequence of enforcement of SEPRACOR PATENTS, the royalty obligation of this
Section 3.1(b) shall recommence as to that COMBINATION PRODUCT until such time
as said unauthorized COMBINATION PRODUCT is once again introduced in the
Territory.

        3.2    Financial Reporting    UCB shall provide a report in writing to
SEPRACOR within forty-five (45) days of the end of each CALENDAR QUARTER which
will set forth the NET SALES for the considered CALENDAR QUARTER and the
detailed calculation of the royalties due to SEPRACOR pursuant to Section 3.1
for the same period.

3

--------------------------------------------------------------------------------




        3.3    Terms of payment    At the same time as the report required under
Section 3.2 above, UCB shall pay to SEPRACOR at its address set forth in
Section 3.7 below, the full amount of royalties due as per Section 3.1 hereabove
for the said period. At the end of each MARKETING YEAR, UCB shall reconcile the
amount of royalty due to SEPRACOR against the actual amounts paid for the
MARKETING YEAR concerned. In case of underpayment by UCB, UCB shall promptly pay
the difference; in case of overpayment by UCB, UCB shall be entitled to payment
from SEPRACOR or offset the difference against the royalties due for the next
CALENDAR QUARTER. Any such payment shall be made in U.S. Dollars.

        3.4    Taxes    All royalties to be paid to SEPRACOR by UCB pursuant to
this Agreement shall be paid after deduction of the withholding taxes lawfully
imposed thereon, which taxes shall be paid by UCB for the account of SEPRACOR;
provided that UCB shall upon request supply SEPRACOR with original or certified
copies of official certificates stating that the aforesaid taxes have been
actually paid for the account of SEPRACOR. The previous sentence
notwithstanding, the parties hereto will reasonably cooperate in completing and
filing documents required under the provisions of any applicable tax laws or
under any other applicable law, in order to enable UCB to make such payments to
SEPRACOR without any deduction or withholding.

        3.5    Records    

(a)UCB shall keep and maintain, and shall cause its AFFILIATES, sublicensees and
assigns to keep and maintain, complete and accurate records and books of account
in sufficient detail and form so as to enable royalties to be determined,
including but not limited to, true and accurate records of sales of PRODUCT and
calculations of NET SALES and royalties. SEPRACOR shall have the right to audit
the records of UCB at its own expense using a nationally recognized firm of
independent certified accountants. Such accountants will have access on
reasonable notice to UCB and its AFFILIATES and sublicensees' records during
reasonable business hours for the purpose of verifying royalties.
Notwithstanding the foregoing, this right may not be exercised more than once in
any calendar year, and once a calendar year is audited it may not be reaudited,
and said accountant shall disclose to SEPRACOR and UCB only information relating
solely to the accuracy of the reports provided to SEPRACOR and the payments made
to SEPRACOR under this Agreement.

(b)Any adjustment required as a result of an audit conducted under this
Section 3.5 shall be made within forty-five (45) days after the date on which
the accountant conducting the audit issues a written report to SEPRACOR and UCB
containing the results of the audit. If any underpayment by UCB is greater than
ten percent (10%) of the amount previously paid to SEPRACOR for the relevant
quarter, the costs and expenses of the audit shall be paid for by UCB. In the
case of overpayment, UCB may, at its option, offset royalties and interest (if
any) payable to SEPRACOR by the amount of the overpayment, but otherwise
SEPRACOR shall remit any such overpayment to UCB.

(c)UCB shall have the right to contest the accountants' results. If the parties
cannot reconcile their differences, the parties agree to have the issue resolved
by a mutually acceptable third party accounting expert. The non-prevailing
party, as determined by the expert, shall be liable for the cost of the
proceeding and, if bad faith, gross negligence or intentional misconduct on the
part of UCB is found by the expert, the expert may impose the whole or partial
cost of the audit on UCB. If the expert finds that SEPRACOR pursued a frivolous
claim, the expert may require SEPRACOR to pay all legal costs and expenses.

4

--------------------------------------------------------------------------------







        3.6    No part of any amount payable to SEPRACOR under this Agreement
may be reduced due to any counterclaim, set-off, adjustment or other right which
UCB might have against SEPRACOR, any other party or otherwise, except as
expressly stated to the contrary in this Agreement.

        3.7    All payments to SEPRACOR pursuant to this Agreement shall be made
by wire transfer, to Fleet Bank of Massachusetts, 75 State Street, Boston,
Massachusetts 02109 (ABA #011000138) to Account No. [**]or such other bank or
account as SEPRACOR may from time to time designate in writing.


ARTICLE 4—SALES


        4.1    Reasonable efforts    After MONO-PRODUCT is approved and launched
into the Rx market according to a timetable established by UCB, UCB shall use
reasonable efforts to sell MONO-PRODUCT within the TERRITORY and to promote the
same to potential purchasers thereof, all in a manner consistent with the
efforts used and decisions made by UCB in connection with other products of
similar strategic and financial significance.

        4.2    Launch Date    UCB by itself and/or through a third party intends
to launch MONO-PRODUCT into the Rx market at the most commercially advantageous
time. UCB reserves for itself, however, the sole discretion of the timing of
such launch. Both parties understand and agree that UCB shall not be required to
launch before [**] and that UCB will generally keep SEPRACOR advised on a
confidential basis of its proposed launch dates, if after [**].


ARTICLE 5—INTELLECTUAL PROPERTY RIGHTS


        5.1    Patent protection    SEPRACOR shall be responsible for
maintaining and prosecuting at its own expense the SEPRACOR PATENTS.

        5.2    Registration of License    UCB shall be entitled to register the
present license at any government offices if such registration is permissible or
needed by law. SEPRACOR shall give UCB any powers and authorization necessary
for this purpose. The expenses of such registrations shall be borne by UCB.

        5.3    Enforcement of SEPRACOR PATENTS    

        (a)   UCB and SEPRACOR shall promptly inform each other in writing of
any suspected infringement of any SEPRACOR PATENTS that come to their attention.
SEPRACOR shall have the right, but not the obligation, to take legal action
against third parties for infringement of any SEPRACOR PATENTS in the TERRITORY,
and shall promptly notify UCB of its intention whether or not to initiate legal
action within any such legally imposed timeframe [but in no event later than ten
(10) days before any deadline for filing suit which, if missed, would prejudice
UCB's exclusive rights under this Agreement (e.g. the 45-day deadline imposed
under 21 USC 355(j)(5)(B)(iii))] or if no such legally imposed deadline within
forty-five (45) days of written notice to the other party. If SEPRACOR takes
such legal action within such timeframe, or if no timeframe, within thirty
(30) days following notification of its intention to take such action, it shall
have full control thereover. UCB shall have the right to consult with SEPRACOR
and be represented by its own counsel at its own expense, and SEPRACOR shall in
good faith consider UCB's interests in the conduct of any such suit. UCB shall
have the right, but not the obligation, prior to commencement of an action
brought by SEPRACOR, to join such action as a party; provided, however, that
SEPRACOR shall retain control of such action as set forth above. UCB shall
reasonably cooperate with SEPRACOR in any such action. In the event that UCB has
been joined in the action, no settlement, consent judgment or other voluntary
final disposition of the action may be entered into without the consent of UCB.
If UCB has been joined in the action,

5

--------------------------------------------------------------------------------



SEPRACOR shall not enter into any consent judgment or other voluntary final
disposition of the action or threatened action which affects UCB's exclusivity
granted herein without the consent of UCB, prior to offering UCB the right to
continue the action at its own cost and discretion.

        (b)   In case SEPRACOR notifies UCB that it will not take legal action
against the infringer, or if SEPRACOR does not initiate legal action within the
timeframes specified above, or in case SEPRACOR has not notified UCB of its
decision to take action as prescribed in Section 5.3(a), UCB shall have the
right, but not the obligation to undertake the same at its own cost and
discretion, and any amounts recovered shall be retained by UCB. SEPRACOR will
reasonably cooperate with UCB in any such action.

        (c)   The cost of an action brought by a party against an infringer
shall be borne by the party bringing the action. Any amounts recovered shall,
after deduction of the costs of litigation, including all legal costs and
expenses incurred by UCB and/or SEPRACOR, be apportioned between UCB and
SEPRACOR in the ratio of [**] in favor of UCB, provided however, that any
recovered punitive, exemplary or other enhanced damages shall be apportioned
equally between the parties.

        5.4    Infringement of third party rights    In the event of institution
of an infringement action in the TERRITORY by a third party against UCB alleging
infringement of any intellectual property rights of such third party in
connection with the manufacture, use, promotion, co-promotion, distribution,
offer for sale, sale or import of PRODUCT by UCB, UCB shall undertake the
defense thereof at their own expense and discretion.


ARTICLE 6—REPRESENTATIONS AND WARRANTIES


        6.1   SEPRACOR warrants and represents to UCB that, as of the date of
this Agreement:

        (a)   it has all right, title and interest in the SEPRACOR PATENTS;

        (b)   to the best of its knowledge, the SEPRACOR PATENTS issued as of
the effective date of this agreement are valid and enforceable;

        (c)   it has not entered into any agreement, oral or written, with any
third party preventing the use of the SEPRACOR PATENTS or the SEPRACOR KNOW-HOW
in the TERRITORY by UCB;

        (d)   it possesses the necessary right, power and authority to enter
into this Agreement;

        (e)   it is aware of no third party using or infringing all or any of
the SEPRACOR PATENTS in derogation of the rights granted pursuant to this
Agreement;

        (f)    it is aware of no third party claim to any rights in the SEPRACOR
PATENTS or the SEPRACOR KNOW-HOW;

        (g)   it is aware of no pending interference or opposition proceeding or
litigation or any communication which threatens an interference or opposition
proceeding or litigation before any patent and trademark office, court, or any
other governmental entity or court in any jurisdiction in regard to the SEPRACOR
Patents;

        (h)   to its knowledge, there is no failure to comply with, no violation
of or any default under, any law, permit or court order applicable to it which
might have a material adverse effect on its ability to execute, deliver and
perform this Agreement or on its ability to consummate the transactions
contemplated hereby; and

        (i)    it neither owns nor controls any patents or pending patent
applications not listed in Schedules 1.15(a) or 1.15(b) that would be infringed
by the manufacture, use, promotion,

6

--------------------------------------------------------------------------------






co-promotion, distribution, offer for sale, sale or import of PRODUCT nor will
it enforce against UCB any SEPRACOR patents that will restrict UCB's right under
this Agreement to manufacture, have manufactured, use, promote, co-promote,
distribute, offer for sale, sell, or import (i) MONO-PRODUCT or (ii) COMBINATION
PRODUCT containing ACTIVE INGREDIENT, a leukotriene inhibitor and/or a
decongestant as its sole active substances.

        6.2   UCB warrants and represents to SEPRACOR that, as of the date of
this Agreement:

        (a)   it possesses the necessary right, power and authority to enter
into this Agreement;

        (b)   to its knowledge, there is no failure to comply with, no violation
of or any default under, any law, permit or court order applicable to it which
might have a material adverse effect on its ability to execute, deliver and
perform this Agreement or on its ability to consummate the transactions
contemplated hereby;

        (c)   that it is not a party to, and during the term of this Agreement
will not enter into any agreements, oral or written, that are inconsistent with
its obligations under this Agreement; and

        (d)   it is aware of no third party using or infringing all or any of
the SEPRACOR PATENTS in derogation of the rights granted pursuant to this
Agreement.


ARTICLE 7—CONFIDENTIALITY


        7.1   Each party ("Receiving Party") acknowledges that any information
supplied to it by the other party ("Disclosing Party") under this Agreement is
confidential and undertakes to keep secret any such confidential information.
The Receiving Party shall not, without the Disclosing Party's prior written
consent, disclose the confidential information to any third party other than
AFFILIATES, sublicensees or co-promotion partners nor use the same for any
purpose other than the exercise of its rights and/or fulfillment of its
obligations under the terms of this Agreement.

        7.2   The Receiving Party shall ensure that each of its employees to
whom any such information is disclosed is made aware prior to such disclosure of
the restrictions herein contained and that such employees observe such
restrictions.

        7.3   The obligations of Section 7.1 shall have no application when and
to the extent that confidential information: was known to the receiving party
prior to receipt from the disclosing party; was generally available to the trade
or to the public prior to receipt thereof from the disclosing party; through no
act on the part of the receiving party, hereafter becomes information generally
available to the trade or to the public; corresponds in substance to information
received in good faith by the receiving party from a third party and is not
subject to an obligation of confidentiality owed by the third party to the
disclosing party; is hereafter independently developed by an employee or agent
of the receiving party without reference to information received hereunder; or
is required to be disclosed by law, regulation, or other act of governmental or
judicial authority, provided, however, that the receiving party shall give
prompt notice to the disclosing party of any such required disclosure in order
to afford the disclosing party an opportunity to oppose or limit the required
disclosure.

        7.4   Nothing in this Article 7 shall prevent UCB or its sublicensees
from exercising their rights granted under or pursuant to this Agreement.


ARTICLE 8—TERM AND TERMINATION


        8.1    Term    This Agreement shall be effective on the date of last
signature hereof and shall continue on a product by product basis for the
duration of the last to expire of the SEPRACOR PATENTS covering such products.

7

--------------------------------------------------------------------------------



        8.2    Termination by either party    In addition to other termination
rights provided in this Agreement, either Party may terminate this Agreement on
written notice to the other party, effective immediately:

        (i)    if the other Party commits a material breach of any of its
obligations under this Agreement which is not cured within ninety (90) days of
written notice from the other Party specifying the breach. Such right of
termination shall be without prejudice, and in addition to any other remedy the
non-defaulting Party may have at law or in equity due to the other Party's
breach of its obligations hereunder; or

        (ii)   if the other party is dissolved or liquidated, files or has filed
against it a petition under any bankruptcy or insolvency law, makes an
assignment for the benefit of its creditors or has a receiver appointed for all
or substantially all if its property.

        8.3    Termination by SEPRACOR    SEPRACOR shall have the right to
terminate this Agreement, effective immediately, if after the effective date,
UCB, its AFFILIATES, sublicensees or assigns, or any third party which SEPRACOR
can demonstrate acted on behalf of UCB, its AFFILIATES, sublicensees or assigns,
persists, despite a written notice sent by SEPRACOR, in any proceeding or action
alleging invalidity or unenforceability of SEPRACOR PATENT in the TERRITORY, or
non-infringement of SEPRACOR PATENT by any UCB MONO-PRODUCT, before any court,
administrative or other government agency, or patent authority in the TERRITORY,
or initiates or participates, unless under court order, in any such proceeding
or action before any court, administrative or other government agency, or patent
authority in the TERRITORY.

        8.4    Termination by UCB    UCB shall have the right to terminate this
Agreement at any time upon six (6) months prior written notice to SEPRACOR. All
rights and licenses granted by SEPRACOR to UCB shall be revoked and reconveyed,
upon termination, to SEPRACOR and UCB shall have no right to any continued use
of the licensed technology. All SEPRACOR know-how and written proprietary
information communicated to UCB shall be reconveyed to SEPRACOR.


ARTICLE 9—EFFECTS OF TERMINATION


        9.1    No relief    Expiration or termination of this Agreement in whole
or in part shall not relieve the parties of the obligation to pay any amounts
owing between them nor shall it relieve the parties of their obligations under
Articles 7, 9, 10 and 11, and any other Article providing for its survival,
which shall survive such expiration or termination, in accordance with their
terms.

        9.2    Stocks    On termination of this Agreement for any reason
whatsoever SEPRACOR shall grant UCB sufficient time (which period of time shall
not exceed twelve months) to sell its existing stocks of PRODUCT including stock
on order at that time (subject to payment of the applicable royalty obligations
of this Agreement).

        9.3    Bankruptcy    All rights and licenses granted under or pursuant
to this Agreement by SEPRACOR to UCB are, and shall otherwise be deemed to be,
for purposes of Section 365(n) of the Bankruptcy Code, licenses of rights to
"intellectual property" as defined under Section 101(56) of the Bankruptcy Code.
The parties agree UCB, as a licensee of such rights and licenses, shall retain
and may fully exercise all of its rights and elections under the Bankruptcy
Code. The parties further agree that, in the event that any proceeding shall be
instituted by or against SEPRACOR seeking to adjudicate it bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief of composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking an entry of an order for relief or the appointment of a receiver,
trustee or other similar official for it or any substantial part of its property

8

--------------------------------------------------------------------------------




or it shall take any action to authorize any of the foregoing actions (each a
"Proceeding"), UCB shall have the right to retain and enforce its rights under
this Agreement, including the following rights:

        (i)    the right to continue to use the SEPRACOR Patents and SEPRACOR
Know-How and all versions and derivatives thereof, and all documentation and
other supporting material related thereto, in accordance with the terms and
conditions of this Agreement; and

        (ii)   the right to a complete duplicate of (or complete access to, as
appropriate) all SEPRACOR Patents and SEPRACOR Know-How and all embodiments of
such, and the same, if not already in UCB's possession, shall be promptly
delivered to UCB (a) upon any such commencement of a Proceeding upon written
request therefor by UCB, unless SEPRACOR elects to continue to perform all of
its obligations under this Agreement; or (b) if not delivered under (a) above,
upon the rejection of this Agreement by or on behalf of SEPRACOR upon written
request therefor by UCB; and

        (iii)  the right to obtain from SEPRACOR all documentation and other
supporting materials related to the SEPRACOR Patents, SEPRACOR IMPROVEMENT
PATENTS and SEPRACOR Know-How and all versions and derivatives thereof.


ARTICLE 10—GOVERNING LAW—JURISDICTION


        This Agreement shall be ruled and interpreted according to the laws of
the State of Delaware, without reference to conflict of law principles.


ARTICLE 11—GENERAL PROVISIONS


        11.1    Force majeure    Any delays in, or failure of performance of,
any party to this Agreement, shall not constitute a default hereunder, or give
rise to any claim for damages, if and to the extent caused by occurrences beyond
the control of the party affected, including, but not limited to, acts of God,
strikes or other concerted acts of workmen, civil disturbances, fires, floods,
explosions, riots, war, rebellion, sabotage, acts of governmental authority or
failure of governmental authority to issue licenses or approvals which may be
required ("Force Majeure"), provided that any such delay shall not extend for
more than ninety (90) days; if such event causes or is reasonably anticipated to
cause delay in performance for more than ninety (90) days, then either party may
terminate this Agreement, effective upon written notice to the other party,
provided:

        (i)    The party asserting the Force Majeure shall promptly notify the
other party of the event constituting Force Majeure and of all relevant details
of the occurrence and where appropriate an estimate of how long such Force
Majeure event shall continue.

        (ii)   If such Force Majeure event continues thereafter and in any
event, the parties shall consult with each other in order to find a fair
solution and shall use all reasonable endeavors to minimize the consequences of
such Force Majeure.

        11.2    Assignment—Subcontracting    This Agreement and each and every
covenant, term and condition herein is binding upon and enures to the benefit of
the parties hereto and their respective successors.

9

--------------------------------------------------------------------------------



        Neither Party may without the prior written approval of the other, such
approval not to be unreasonably withheld, assign this Agreement in whole or in
part to any party other than its respective AFFILIATE, provided, however, either
party may, without such approval, assign the Agreement and its rights and
obligations hereunder in connection with the transfer or sale of all or
substantially all of its assets related to the division or the subject business,
or in the event of its merger or consolidation or change in control or similar
transaction. In the interest of clarity, the Parties agree that UCB may
sublicense or enter into a co-promotion or co-marketing agreement with any third
party without consent from SEPRACOR but shall provide notice to SEPRACOR.

        Any assignment of this Agreement, in whole or in part, in violation of
this Section 11.2 shall be void.

        In the event of subcontracting to an AFFILIATE or assignment, the
respective AFFILIATE or assignee shall be bound by the provisions of this
Agreement.

        11.3    Indemnification    

        (a)   UCB agrees to defend, indemnify and hold harmless SEPRACOR, its
successors and assigns, and its officers, directors, employees, stockholders,
agents, AFFILIATE and any person who controls any of such persons (an
"Indemnified SEPRACOR Party"), at UCB's cost and expense, from and against any
and all liabilities, claims, demands, judgments, losses, costs, damages, fees or
expenses whatsoever (including reasonable attorneys', consultants' and other
professional fees and disbursements of every kind, nature and description
incurred by such Indemnified SEPRACOR Party in connection therewith)
(collectively, "Damages") that such Indemnified SEPRACOR Party may sustain,
suffer or incur arising out of or in connection with claims by a third party
alleging infringement of any intellectual property rights of such third party in
connection with the manufacture, use, or sale of PRODUCT, and any actual or
alleged injury, damage, death or other consequence occurring to any person as a
result, directly or indirectly, of the possession, use or consumption of any
PRODUCT, whether claimed by reason of breach of warranty, negligence, PRODUCT
defect or otherwise, and regardless of the form in which any such claim is made.

        (b)   SEPRACOR shall defend, indemnify and hold harmless UCB its
successors and assigns, and its officers, directors, employees, stockholders,
agents, AFFILIATES and any person who controls any of such persons (an
"Indemnified UCB Party") at SEPRACOR's cost and expense from and against any
liabilities, claims, demands, judgments, losses, costs, damages or expenses
whatsoever (including reasonable attorneys', consultants' and other professional
fees and disbursements of every kind, nature and description incurred by such
Indemnified UCB Party in connection therewith) (collectively, "Damages") that
such Indemnified UCB Party may sustain, suffer or incur to the extent that such
Damages are attributed to it from any breach of any representation, warranty,
covenant or agreement of SEPRACOR contained in this Agreement or from any
action(s) by SEPRACOR with respect to any SEPRACOR PATENT.

        (c)   The indemnification obligations provided for in this Section 11.3
shall be contingent upon the following additional terms and conditions:

        (i)    the party claiming indemnification shall have promptly given the
indemnifying party timely notice of the facts giving rise to such claim and
reasonable co-operation, information and assistance in connection therewith;

        (ii)   the indemnifying party shall have sole control and authority with
respect to the defense, settlement or compromise of the claim against the
indemnified party.

        (d)   NOTWITHSTANDING ANYTHING IN THIS AGREEMENT OR OTHERWISE, EXCEPT
FOR THE INDEMNIFICATION PROVISIONS IN THIS AGREEMENT, NEITHER PARTY SHALL BE
LIABLE TO THE OTHER WITH RESPECT TO ANY SUBJECT MATTER OF THIS

10

--------------------------------------------------------------------------------



AGREEMENT, WHETHER UNDER ANY CONTRACT, NEGLIGENCE, STRICT LIABILITY, OR OTHER
LEGAL OR EQUITABLE THEORY, FOR ANY INCIDENTAL, INDIRECT, SPECIAL, EXEMPLARY,
PUNITIVE, MULTIPLE, OR CONSEQUENTIAL DAMAGES OF THE OTHER PARTY.

        11.4    Publicity    SEPRACOR and UCB shall jointly issue a press
release promptly after the execution hereof concerning this Agreement, which
press release shall be agreed to between the parties prior to issue. A party may
not publicize or disclose the existence of this Agreement of the terms or
conditions hereof without the prior written consent of the other party, except
in furtherance of the exercise of the rights to assign to a third party under
Section 11.2 hereof. Nothing in the foregoing, however, shall prohibit a party
from making such disclosures to the extent deemed necessary by counsel under
applicable federal or state securities laws or any rule or regulation of any
nationally recognized securities exchange, provided same is accurate and
complete. In such event, however, the disclosing party shall consult with the
other party prior to such disclosure and, where applicable, shall request
confidential treatment to the extent available.

        11.5    Headings    Headings are inserted for convenience and shall not
affect the meaning or interpretation of this Agreement or any article thereof.

        11.6    Waiver    No waiver of any default hereunder by either party or
any failure to enforce any rights hereunder shall be deemed to constitute a
waiver of any subsequent default with respect to the same or any other provision
hereof.

        11.7    Severability    Should any part of this Agreement be held
unenforceable or in conflict with the applicable laws or regulations of any
jurisdiction, the invalid or unenforceable part or provision shall be replaced
with a provision which accomplishes, to the extent possible, the original
business purpose of such part or provision in a valid and enforceable manner,
and the remainder of this Agreement shall remain binding upon the parties
hereto.

        11.8    Notices    All notices given by one party to the other party
shall be in writing. They shall be deemed given the sooner of receipt or three
business days after having been posted.

        They shall be addressed to the addresses indicated on the first page of
this Agreement:

if to UCB:   UCB S.A.     Attn: Executive V.P. Global Operations
With a copy to:
 
UCB S.A.     Attn: Executive V.P. & General Counsel
if to SEPRACOR:
 
SEPRACOR Inc.     Attn: President

or to the latest address of such party as shall have been communicated in
writing to the other party.

        11.9    Entire agreement    This Agreement and the Schedules hereto
constitute the whole understanding between the parties on the subject matter
hereof and shall prevail on any other terms. Any amendment or modification to
this Agreement shall only be made in writing and shall only be valid when signed
by both parties.

        11.10    Independent Contractor    The activities to be performed by
either Party hereunder are undertaken by it as an independent contractor and not
as an agent of the other Party. Neither Party shall at any time, enter into or
incur, or hold itself out to third parties as having authority to enter into or
incur on behalf of the other Party, any commitments, expenses or liabilities
whatsoever. It is not the

11

--------------------------------------------------------------------------------




intent of the Parties hereto to form any partnership or joint venture and it is
understood and agreed that no such partnership or joint venture shall be created
by this Agreement.

        11.11    Notification and Authorization Under Drug Price Competition and
Patent term Restoration Act    

        (a)    Notices Relating to the Act.    SEPRACOR shall notify UCB of each
notice pertaining to any patent included among the SEPRACOR which SEPRACOR
receives as patent owners pursuant to the Drug Price Competition and Patent Term
Restoration Act of 1984 (hereinafter the "Act"), including but not necessarily
limited to notices pursuant to Sections 101 and 103 of the Act from persons who
have filed an abbreviated NDA or a "paper" NDA. Such notices shall be given
promptly, but in any event within ten (10) days of receipt of each such notice
pursuant to the Act.

        (b)    Authorization Relating to Patent Term Extension.    SEPRACOR
hereby authorizes UCB (a) to include in any NDA for a PRODUCT, as UCB may deem
appropriate under the Act, a list of patents included among the SEPRACOR PATENTS
that relate to such PRODUCT and such other information as UCB in its reasonable
discretion believes is appropriate to be filed pursuant to the Act; and (b) in
consultation with SEPRACOR, to exercise any rights that may be exercisable by
SEPRACOR as patent owners under the Act to apply for an extension of the term of
any patent included among the SEPRACOR PATENTS. SEPRACOR agrees to cooperate
with UCB or its sublicensees, as applicable, in the exercise of the
authorizations granted herein or which may be granted pursuant to this
Section 11.11 and will execute such documents and take such additional action as
UCB may reasonably request in connection therewith.

        (c)    SEPRACOR    shall undertake at its cost and expense to file any
relevant information in order to ensure appropriate listing of the relevant
SEPRACOR patents in the Orange Book relating to PRODUCT, provided that UCB
notifies SEPRACOR promptly upon approval of PRODUCT and provides SEPRACOR
promptly after approval with a copy of the approved labeling for PRODUCT.

        11.12    Further Actions    Each party agrees to execute, acknowledge
and deliver such further instruments and to do all such other acts as may be
reasonably necessary or appropriate in order to carry out the purposes and
intent of this Agreement.

12

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives.

Done in two copies, each party having received its copy.

UCB S.A.   SEPRACOR Inc.
/S/ R. Doliveux
 
/S/ W. J. O'Shea

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


Name: R. Doliveux
 
Name: W. J. O'Shea
Title: CEO
 
Title: President and CEO
Place: Brussels
 
Place: Marl. MA. USA
Date: 17th Feb 2006
 
Date: 16th Feb 2006
 
 
 
 
 
 
 
 
 
/S/ Robert J. Trainor
 
 

--------------------------------------------------------------------------------

   
Name: Robert J. TRAINOR
 
 
Title: Executive Vice-President & General Counsel
 
 
Place: Brussels, Belgium
 
 
Date: February 17, 2006
 
 

13

--------------------------------------------------------------------------------






Schedule 1.11(a)
To the US License Agreement for Levocetirizine
between UCB S.A. and SEPRACOR INC.


BASIC PATENTS


Issued Patents


Our Reference Number


--------------------------------------------------------------------------------

  Patent Number

--------------------------------------------------------------------------------

  Filling Date

--------------------------------------------------------------------------------

  Issue Date

--------------------------------------------------------------------------------

  Title

--------------------------------------------------------------------------------

P 057C   US 5,698,558   January 27, 1997   December 16, 1997   Methods for
Treating Allergic Disorders Using Optically Pure (-) Cetirizine

14

--------------------------------------------------------------------------------




Schedule 1.11(b)
To the US License Agreement for Levocetirizine
between UCB S.A. and SEPRACOR INC.



COMBINATION PATENTS



Issued Patents


Our Reference Number


--------------------------------------------------------------------------------

  Patent Number

--------------------------------------------------------------------------------

  Filling Date

--------------------------------------------------------------------------------

  Issue Date

--------------------------------------------------------------------------------

  Title

--------------------------------------------------------------------------------

P 139A   6,384,038   April 14, 1998   May 7, 2002   Methods and Compositions
Using Cetirizine in Combination with Leukotriene Inhibitors or Decongestants
P 139B
 
6,790,849
 
March 26, 2002
 
September 14, 2004
 
Methods and Compositions Using Optically Pure (-) Cetirizine in Combination with
Leukotriene Inhibitors or Decongestants


Pending Applications


Our Reference Number


--------------------------------------------------------------------------------

  Application Number

--------------------------------------------------------------------------------

  Filling Date

--------------------------------------------------------------------------------

  Issue Date

--------------------------------------------------------------------------------

  Title

--------------------------------------------------------------------------------

[**]   [**]   [**]   [**]   [**]

15

--------------------------------------------------------------------------------





QuickLinks


U.S. LICENSE AGREEMENT FOR LEVOCETIRIZINE
WITNESSETH
ARTICLE 1—DEFINITIONS
ARTICLE 2—OBJECT OF THE AGREEMENT
ARTICLE 3—ROYALTIES
ARTICLE 4—SALES
ARTICLE 5—INTELLECTUAL PROPERTY RIGHTS
ARTICLE 6—REPRESENTATIONS AND WARRANTIES
ARTICLE 7—CONFIDENTIALITY
ARTICLE 8—TERM AND TERMINATION
ARTICLE 9—EFFECTS OF TERMINATION
ARTICLE 10—GOVERNING LAW—JURISDICTION
ARTICLE 11—GENERAL PROVISIONS
Schedule 1.11(a) To the US License Agreement for Levocetirizine between UCB S.A.
and SEPRACOR INC.
BASIC PATENTS
Issued Patents
Schedule 1.11(b) To the US License Agreement for Levocetirizine between UCB S.A.
and SEPRACOR INC.
COMBINATION PATENTS
Issued Patents
Pending Applications
